DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 02/11/2021. Claims 1-9 are pending for examination.

	
Foreign Reference

All Foreign reference used in the rejection below will be relied upon machine translations provided herein.

	 			Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deliou et al. (US 2017/0280688) in view of Satoh (JP 2010-193893) and further in view of Sato Holdings (JP 2016-047638)

Regarding claim 1: Deliou disclose an animal individual identification member, comprising: 
a first base that is brought into contact with a body of an animal (Fig. 6D, item 60L(i), ¶0142)); 
a second base including an identification portion indicating identification information of the animal (Fig. 6B, item 609, ¶0139); and 
an adhesive layer which is located between the first base and the second base and bonds the first base and the second base, wherein the first base, the second base, and the adhesive layer have identical resin skeletons.
Deliou disclose the use of adhesive (¶0150) but does not explicitly disclose an adhesive layer which is located between the first base and the second base and bonds the first base and the second base, wherein the first base, the second base, and the adhesive layer have identical resin skeletons.
In analogous art regarding animal tags, Satoh disclose  an adhesive layer which is located between the first base and the second base and bonds the first base and the second base, wherein the first base, the second base, and the adhesive layer have identical resin skeletons.(¶0019, ¶0021 and ¶0024).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of an adhesive layer which is located between the first base and the second base and bonds the first base and the second base, wherein the first base, the second base, and the adhesive layer have identical resin skeletons, as disclose by Satoh, to the member of Deliou. The motivation is to make the member more steady and secure to the animal hence making more reliable and less prone to detach from the animal.
The combination of Deliou and Satoh does not explicitly disclose the identification being by a sequence of mutually different adjacent colors.
In analogous art regarding animal tags, Sato Holdings disclose a tag that the identification being by a sequence of mutually different adjacent colors. (¶0060).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein that the identification being by a sequence of mutually different adjacent colors, as disclose by BF, to the identification member of the combination of Deliou and Satoh, since having a limited universe of potential options (identification types), the selection of any particular option (sequence of mutually different adjacent colors) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of identify the animal, either option would have been obvious to one of ordinary skill.

Regarding claim 2: The combination of Deliou, Satoh and Sato Holding disclose the animal individual identification member according to claim 1, wherein the first base, the second base, and the adhesive layer have urethane skeletons (Satoh: ¶0021: polyurethane).

Regarding claim 5: The combination of Deliou, Satoh and Sato Holding disclose the animal individual identification member according to claim 1, but does not explicitly disclose wherein the identification portion indicates the identification information by a sequence of mutually different adjacent colors aligned in a C-shape. However it does disclose  identification information by a sequence of mutually different adjacent colors (Sato Holdings: ¶0060) and it also disclose that the tag can acquire different size and shapes including circular and elliptical shapes (Deliou: ¶0139). Therefore, Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include aligned the colors in any particular way, such as a C-shapes, since the applicant has not disclosed that aligning the color in a C-shape solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with any other shapes of color alignment.

Regarding claim 6: The combination of Deliou, Satoh and Sato Holding disclose the animal individual identification member according to claim 1, but does not explicitly disclose wherein the mutually different adjacent colors are fluorescent colors. However, it is notorious well known in the art that fluorescent colors are used because of the colors ability to shine in dark places and/or low illuminated areas, in which the examiner takes Official Notice. Therefore, before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to use fluorescent colors, to the colors of the identification part of The combination of Deliou, Satoh and Sato Holding. The motivation is to 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deliou et al. (US 2017/0280688) in view of Satoh (JP 2010-193893) in view of Sato Holdings (JP 2016-047638) and further in view of BF (JP 2007-252356). 


Regarding claim 3: The combination of Deliou, Satoh and Sato Holding disclose the animal individual identification member according to claim 1, but does not explicitly disclose wherein the second base is a non-woven fabric.
In analogous art regarding body tags, BF disclose a tag formed from a nonwoven fabric (¶0019).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature wherein the second base is a non-woven fabric, in view of the teachings of BF, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deliou et al. (US 2017/0280688) in view of Satoh (JP 2010-193893) in view of Sato Holdings (JP 2016-047638) and further in view of Yuka et al. (JP 2006-304768)

Regarding claim 4: The combination of Deliou, Satoh and Sato Holding disclose the animal individual identification member according to claim 1, but does not explicitly disclose wherein the first base contains an animal-repellent material. However, said limitation is well known in the art as evidence by Yuka where it teaches an animal tag with a base that contains an animal-repellent material (claim 6).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of  wherein the first base contains an animal-repellent material, as disclose by Yuka, to the tag of the combination of Deliou, Satoh and Sato Holding. The motivation is to avoid unwanted animals around the tag.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deliou et al. (US 2017/0280688) in view of Satoh (JP 2010-193893) in view of Sato Holdings (JP 2016-047638) and further in view of Constantini (US 2004/0144004).

Regarding claim 7:  The combination of Deliou, Satoh and Sato Holding disclose the animal individual identification member according to claim 1, but does not explicitly disclose further comprising: a protective layer which covers the identification portion.
In analogous art regarding tags, Constantini disclose a tag with a protective layer which covers the identification portion.(¶0036).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of a protective layer which covers the identification portion, as disclosed by Constantini, to the combination of Deliou, Satoh and Sato Holding. The motivation is to make the tag more durable.

Regarding claim 8:  The combination of Deliou, Satoh, Sato Holding and Constatini disclose the animal individual  identification member according to claim 1, wherein the first base, the second base, the adhesive layer, and the protective layer have identical resin skeletons (Constatini: ¶0036-0038).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deliou et al. (US 2017/0280688) in view of Satoh (JP 2010-193893) in view of Sato Holdings (JP 2016-047638) in view of Dai Nipon (JP 2016-176796) and further in view of Fujitsu (EP 3,430,897).

Regarding claim 9: The combination of Deliou, Satoh and Sato Holding disclose the animal individual identification member according to claim 1, but does not explicitly disclose an image capturing unit configured to obtain image data of an image;
  an identification information obtaining unit configured to obtain the identification information based on the image data; 
a position information obtaining unit configured to obtain position information of the animal based on the image data; and 
an information storage configured to store the identification information and the position information in association with each other.
In analogous art regarding animal tags, Dai Nipon disclose image capturing unit configured to obtain image data of an image and  an identification information obtaining unit configured to obtain the identification information based on the image data. (¶0038).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of image capturing unit configured to obtain image data of an image and  an identification information obtaining unit configured to obtain the identification information based on the image data, as disclose by Dai Nipon, to the system of the  combination of Deliou, Satoh and Sato Holding. The motivation is to minimize human interaction while obtaining identification information. 
The combination of Deliou, Satoh, Sato Holding and Dai Nipon does not explicitly disclose a position information obtaining unit configured to obtain position information of the animal based on the image data; and 
an information storage configured to store the identification information and the position information in association with each other.
In analogous art regarding animal tags, Fujitsu disclose a system that disclose a position information obtaining unit configured to obtain position information of the animal based on the image data; and 
an information storage configured to store the identification information and the position information in association with each other (¶0012-0019).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of a position information obtaining unit configured to obtain position information of the animal based on the image data; and 
an information storage configured to store the identification information and the position information in association with each other, as disclose by Fujitsu, to the combination of Deliou, Satoh, Sato Holding and Dai Nipon. The motivation is minimize human interaction while obtaining position information.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689